id office uilc cca_2011110209575947 -------------- number release date from ---------------------- sent wednesday november am to ----------------- cc subject fw levy question for assignment --------- we don't actually need consent from the taxpayer to return the funds per se if you look at the regs under d we say that for illegal levies it is deemed to be in the taxpayer us best interest to return funds and we will return funds no discretion however under d the taxpayer can give us written permission to keep the money applied to a tax_liability so the onus is on the taxpayer to ask us to keep it otherwise we return it i don't think there is any set process for contacting the taxpayer it makes sense to send a letter explaining the situation advising them we plan to return the proceeds unless they ask us in writing to keep it there is some stuff in the irm on the procedures see irm and did you see the e-mail i sent you on friday i think that addressed your questions about the month period and the only wiggle room there really is with the month period under d is the date the determination was made to return the property which would be the same date of discovery of the illegal levies let me know if you didn't get my friday email for some reason or you still had questions i agree with what you say about that below feel free to contact me if other questions come up
